Citation Nr: 1738906	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-27 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the Louisville, Kentucky, Regional Office.  

In September 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In September 2016, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development and there has been substantial, if not full, compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran has not had a right ear auditory threshold of 40 decibels or greater at any frequency or auditory thresholds of 26 or greater for three frequencies, and his right ear speech recognition scores are higher than 94 percent.

2.  Throughout the appeal, the Veteran has not had a left ear auditory threshold of 40 decibels or greater at any frequency or auditory thresholds of 26 or greater for three frequencies, and his left ear speech recognition scores are higher than 94 percent.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the AOJ has substantially, if not fully, complied with the Board's September 2016 remand directives.  See D'Aries.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

	Merits

Here, the Board concedes that the Veteran was exposed to acoustic trauma while on active service.  The Board finds the Veteran's sworn testimony and numerous statements, related to his in-service noise exposure, to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007).  What is more, service department records tend to corroborate his account of in-service exposure to acoustic traumas.  Given the foregoing evidence, the Veteran would have more likely than not been exposed to loud noises, and the Board concedes this in-service acoustic trauma.  

In February 2013, the Veteran underwent another VA audiological examination.  At this authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
35
35
25
LEFT
25
25
35
35
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

In January 2017, the Veteran underwent another VA audiological examination.  At this authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
25
35
LEFT
15
15
20
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

In the present circumstance, the principal evidence indicating the Veteran has bilateral hearing loss for VA purposes are the Veteran's own statements.  In numerous statements and at his September 2014 Board hearing, the Veteran provided his opinion that he presently has bilateral hearing loss.  Without question, the Veteran is competent to provide an account of in-service acoustic trauma, as well as, in- and post-service symptomatology; however, in the present circumstance, the Veteran does not have the training or expertise to provide a competent medical opinion to this effect.  See Jandreau, 492 F.3d at 1376-77.  What is more, at the present time, the Veteran's opinion is factually implausible, given the competent medical evidence to the contrary.  See Dalton v. Nicholson, 21 Vet. App. 23, 38(2007).

As has been previously noted, service connection for impaired hearing may only be established when hearing impairment, as determined by audiometric testing, meets specified puretone and/or speech recognition criteria.  Significantly, all the competent audiological examination results of record weigh against the Veteran's service connection claim for bilateral hearing loss.  Although both VA audiological examinations confirm that the Veteran does have decreased bilateral audiological acuity, all the audiological examination results of record indicate that the level of his hearing loss does not meet the criteria to be considered a disability, under VA regulations.  Again, to be considered disabling, the Veteran's bilateral hearing loss would have to have an auditory threshold of 40 decibels or greater at one tested frequency, have thresholds of 26 decibels or greater at three frequencies, or have speech recognition of less than 94 percent.  See 38 C.F.R. § 3.385 ; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80(2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes). 

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49(1990); Ortiz v. Principi, 274 F. 3d 1361(Fed. Cir. 2001).  In sum, as the present level of the Veteran's bilateral hearing does not meet, the criteria to be considered a disability under VA regulations, the Board concludes that service connection for bilateral hearing loss is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


